IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   June 1, 2009
                                 No. 08-50473
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

DOUGLAS E CAMPBELL

                                            Petitioner-Appellant

v.

WARDEN FNU LUNA, Federal Correctional Institute

                                            Respondent - Appellee


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:06-CV-569


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Douglas E. Campbell, federal prisoner # 30685-048, appeals the district
court’s denial of the petition for a writ of habeas corpus he filed challenging his
conviction and 245-month sentence for conspiring to distribute an unspecified
amount methamphetamine. See 21 U.S.C. § 841(a)(1), (b)(1)(C), 846. Campbell
argues that the district court committed numerous procedural errors in handling




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-50473

his case and erred in determining that he was not entitled to raise his claims in
a 8 U.S.C. § 2241 petition.
       Campbell’s allegations of procedural error lack any basis in law or fact.
Moreover, Campbell has not shown that the district court erred in determining
that he was not entitled raise his claims in a § 2241 petition. As a general rule,
a federal prisoner who seeks to collaterally challenge the legality of his
conviction or sentence must file a 28 U.S.C. § 2255 motion. Padilla v. United
States, 416 F.3d 424, 426-27 (5th Cir. 2005). Such claims may be raised in a
§ 2241 petition under the savings clause of § 2255(e) only if the prisoner shows
that the § 2255 remedy is “inadequate or ineffective to test the legality of his
detention.” § 2255(e). Campbell has not made such a showing. Campbell argues
that he may proceed under the savings clause because he intends to raise claims
based on Apprendi v. New Jersey, 530 U.S. 466 (2000).         Campbell has not
established that his claims are based on a retroactively applicable Supreme
Court decision which establishes that he was convicted of a nonexistent offense.
Wesson v. United States Penitentiary Beaumont, TX, 305 F.3d 343, 347-48 (5th
Cir. 2002); Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).
       Campbell has not shown that he should be allowed to raise his claims in
a § 2241 petition notwithstanding his failure to meet the requirements of the
savings clause. Campbell has not established that his alleged actual innocence
of his sentence provides a “gateway” through which the district court is
authorized to review his claims or that the district court should hear his claims
because he reserved the right to collaterally attack his sentence in his plea
agreement. Finally, Campbell has not shown that the district court should hear
his claims because the requirements of 2255's savings clause violate the
Suspension Clause of the United States Constitution. See Wesson, 305 F.3d at
346.
       As Campbell is not entitled to raise his claims in a § 2241 petition, his
argument that the district court erred by failing to address his substantive

                                        2
                              No. 08-50473

challenges to his conviction and sentence lacks merit. The judgment of the
district court is AFFIRMED.




                                    3